Title: Abigail Adams to John Adams, 30 June 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend

june 30 1783


I wrote you a Letter a fortnight ago to send per this opportunity, but meeting with the Consul in Boston, he informd me, that the America would sail in a few days. I gave it to him and hope it has reachd you as he promised a particular attention to it. Mr. Smith will be the Bearer of this; I need not ask your particular attention to him. He is most worthy and Good, Benevolent and kind, Generous to his Friends and connections who stand in need of his assistance; he has been industerous and successfull in Buisness, and is untainted by the vices of the age. Yet with all these virtues and accomplishments he has not found Success among the Fair. Why? Because he has not address. I know not any other reason. He can inform you of our little excursion to Haverhill where he was kind enough to accompany me, on a visit to my sister and our two dear Boys, whom I found well pleased with their Situation. I tarried with them 8 days. Whilst I was there, Charles whose constitution is exceedingly delicate was seazd with a pluratick disorder. Giving him an Emetick and attending immediately to him, he so far recoverd as to be able to ride home with me, to which the doctor advised. And it was of so much service to him, that I hope he will be able to return to his studies in a week or ten days. The weather was so extreemly hot, and the fatigue of my journey, has so enfeabled me that I scarcly know how to hold my pen.
The Country looks well, and the season is promising, tho rather dry. But I never shall take a journey which will be truly pleasent to me, unaccompanied by my Friend. And yet how few in the course of 19 years that we have been connected, have we taken together? Tho your life has been one continued Scene of journeying, in the early part of my Life, Maternal duties prevented my accompanying you, and in the Later the Stormy Scenes of war. Few persons who so well Love demestick Life as my Friend; have been calld, for so long a period, to relinquish the enjoyment of it; yet like the needle to the pole, you invariably turn towards it, as the only point where you have fixed your happiness. It is this belief which has supported me thus far through the voyage, but alass how often have I felt the want of my pilot, obliged “to act my little part alone.” I cannot say with Dyanthe that I wished not for my associate. And is the time near at hand, when Heaven will again bless us in the Society of each other? I would fain flatter myself that it is. O! May we taste, may we drink of the cup of happiness without one alloy, and be as blest as we can bear, “all Various Nature pressing on the Heart.” Thus let us retire into ourselves, and rejoice in the purity of our affections, the simplicity of our manners and the Rectitude of our Hearts, for without an ostentatious boast we may claim them all.

“And that which nothing Earthly gives, or can distroy
The Souls calm Sunshine, and the Heartfelt joy.”

But from this picture of domestick felicity shall I reverse the Medal and shew you a political state of discontent, jealousy, and rangling. The Stormy Scenes of war have subsided—but in lieu of them, what have we—a Legislature composed of wise Heads, and skillfull hands—by their deeds shall ye know them.

“In parts Superiour what advantage lies?
tell (for you can) what is it to be wise?
Tis but to know how little can be known;
To see all others faults, and feel our own
Condemn’d in bus’ness or in arts to drudge
Without a second, or without a judge
Truths would you teach, or save a sinking land
All fear, none aid you, and few understand.”

By the best information I can obtain few of these superiour parts are like to become troublesome to our Legislators the present year. In my last I gave you some account of them, and the principal upon which many of them were Elected. Last week came on the choice of delegates for Congress, and every Member who composed the last, was left out. They even went so far, as to propose recalling them immediately; and voting that they should never be again chosen. Here I believe they exceeded the bounds of the constitution, and the limits of Reason. So high does the spirit run against commutation to the Army. Connecticut I hear has voted their Army one years pay, and Road Island were doing something of the kind. All seem determined to act contrary to the Resolve of Congress. The Army are disbanding fast, without a six pence to bear their expences home; and live upon the kindness of the people. The New Members chosen for Congress are our Friend Mr. Gerry, who is gone on, Mr. Dalton your old Friend, Mr. Partridge, Mr. Danilson, Judge Sullivan. I have engaged our Friend Dr. Tufts to write you fully upon political matters. He will give you much better information than I am able to; yet I cautiond him not to coulour even to the Life, least you should reluct at the Idea of a return to us. Yet no one has experienced a larger share of the turbulent scenes of political Life than my Friend, or steared through them with more honour and reputation. I heed not the little sarcastick reflextions of Reviewers, Magazine writers or News paper scriblers and rather consider it as a compliment, than a reflextion, that they should have nothing to offer against my Friend, but that he was not nobly descended. Mean are those arts indeed which would derogate from the Merit of a Man, upon account of the honest occupation of his parents. The truly noble mind spurns the Idea.

“Honour and shame from no condition rise
Act well your part, there all the Honour lies.
What can ennoble sots or slaves or cowards?
Alass! not all the Blood of all the Howards.”

I hope my dear John is with you. I long to hear from him, much more to see him. I shall expect you by September. Do not delay it till late in the year. I shall continue writing to you untill you tell me You are about to embark. Continue to Frank your letters, if they catch one without they make me pay enormously. I Sent per the America a little invoice of a few articles. As there is little hazard of the loss of the Letter, I do not think it worth repeating. Our Friends are all well and desire to be affectionately rememberd to you. I call upon Nabby to write you and suppose she will. Adieu—and believe me most sincerely when I echo back, the most pleasing attestation of my Friend, Yours entirely and forever,

Portia

 